


Exhibit 10.37
BARNES GROUP INC.
STOCK AND INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT SUMMARY OF GRANT
For Employees
Barnes Group Inc., a Delaware corporation (the “Company”), under the 2014 Barnes
Group Inc. Stock and Incentive Award Plan, as may be amended from time to time
(the “Plan”), hereby grants to the individual named below (“You” or “Grantee”)
this Restricted Stock Unit Award (the “Grant”), representing the number of
restricted stock units set forth below (each a “Restricted Stock Unit”). This
Grant entitles You to receive, without payment to the Company and at the
applicable time or times set forth below, a number of shares of Common Stock
equal to the number of Restricted Stock Units listed below that vest subject to
this Restricted Stock Unit Summary of Grant (this “Summary of Grant”), and the
Restricted Stock Unit Agreement attached as Exhibit A (the “Restricted Stock
Unit Agreement”) and the Plan, both of which are incorporated herein by
reference and made part hereof. The Grant also entitles You to be paid Dividend
Equivalents as set forth in the Restricted Stock Unit Agreement. Unless
otherwise defined, capitalized terms used in this Summary of Grant and the
Restricted Stock Agreement have the meanings set forth in the Plan.




Grantee:


[__________________________]
Grant Date:


February XX, 20XX
Number of Restricted Stock Units and Vesting Schedule:


[________] Restricted Stock Units. The Restricted Stock Units will vest as to
1/3 on the 18-month, 30-month and 42-month anniversaries of the Grant Date, as
follows:


 
No. of Restricted Stock Units
Vesting Date
 
 
August XX, 20XX
 
 
August XX, 20XX
 
 
August XX, 20XX
 
Except as provided otherwise in the Restricted Stock Unit Agreement, the
Restricted Stock Units will vest in accordance with the foregoing vesting
schedule if You remain in continued employment with the Company through the
applicable vesting date.



Grant Acceptance:    
    
You agree to be bound by the Plan, the Restricted Stock Unit Agreement and this
Summary of Grant by electronically acknowledging and accepting the Grant
following the date of the

1

--------------------------------------------------------------------------------




Company’s electronic or other written notification to You of the Grant. You
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, this Summary of Grant or
the Restricted Stock Unit Agreement. In no event do You acquire any rights to
the Grant unless You electronically accept, no later than 60 days after the
Grant Date, this Summary of Grant and the attached Restricted Stock Unit Grant
Agreement.


You acknowledge that the Plan and the Plan prospectus are available as part of
the online grant package with E*Trade and Barnes Net at
http://barnesnet.barnesgrp.net/Legal/default.aspx, respectively, and that paper
copies of the Plan and the Plan prospectus are available upon request by
contacting the Manager, Stockholder Relations, Monique B. Marchetti, at
mmarchetti@bginc.com or 860-973-2185.



2

--------------------------------------------------------------------------------



EXHIBIT A


RESTRICTED STOCK UNIT AGREEMENT
Under the provisions of the 2014 Barnes Group Inc. Stock and Incentive Award
Plan, as may be amended from time to time, (the “Plan”), the Compensation and
Management Development Committee of the Company’s Board of Directors (the
“Committee”) has authorized the execution of this Agreement. Capitalized terms
used in this Agreement and not otherwise defined herein will have the same
meaning as provided for in the Plan or Summary of Grant, as applicable.
NOW, THEREFORE, in consideration of the agreements of each, and for other good
and valuable consideration, the parties agree as follows:
1.    Definitions.


(a)“Cause” means (i) Your willful and continued failure to substantially perform
Your duties with the Company (other than any such failure resulting from the
Your incapacity due to physical or mental illness) or (ii) Your willful engaging
in conduct which is demonstrably and materially injurious to the Company or its
Subsidiaries, monetarily or otherwise.


(b)“Change in Control” has the meaning assigned to it in the Company’s form of
Severance Agreement in effect as of February 4, 2014.


(c)“Disability” means “disability” as defined in the Company’s long-term
disability plan as in effect from time to time (or, if that plan is not in
effect at the time in question, as it was last in effect).


(d)“Good Reason” means, after any Change in Control, any one of the following
acts by the Company, or failures by the Company to act, if You notify the
Company that such act or failure to act has occurred within 90 days of the
initial occurrence of such act or failure to act, and if such act or failure to
act is not corrected within 30 days after You so notify the Company:


(i)the assignment to You of any duties materially inconsistent with Your
position as an employee of the Company, or a material adverse alteration in the
nature or status of Your responsibilities from those in effect immediately prior
to a Change in Control;


(ii)a reduction by You in your annual base salary as in effect on the date
hereof or as the same may be increased from time to time, by five percent (5%)
or more or by $20,000 or more; or


(iii)the relocation of Your principal place of employment to a location more
than 50 miles from Your principal place of employment immediately prior to a
Change in Control, provided that such relocation increases Your round trip
commuting time by 25% or more, or the Company's requiring You to be based
anywhere other than such principal place of

3

--------------------------------------------------------------------------------



employment (or permitted relocation thereof) except for required travel on the
Company's business to an extent substantially consistent with Your present
business travel obligations.


(e)“Retirement” means a Separation of Service initiated by You on or after
Retirement Age under circumstances that do not constitute Cause.


(f)“Retirement Age” means age 55 or later with a minimum of 10 full years of
service with the Company and/or its Subsidiaries.


(g)“Separation from Service” means a “separation from service with the employer”
within the meaning of Treasury Regulation Section 1.409A-1(h), where the
“employer” means the Company and all corporations and trades or businesses with
which the Company would be considered a single employer under Section 414(b) or
Section 414(c) of the Code (as determined in accordance with the first sentence
of Treasury Regulation Section 1.409A-1(h)(3)).


2.    Dividend Equivalents. On each date on which a dividend (other than a
dividend paid in Common Stock, which is subject to the adjustment provided in
Section 10 of the Plan) is paid to the holders of Common Stock, the record date
of which falls during the period commencing on the Grant Date and ending on the
first date on which all of the Restricted Stock Units have either been forfeited
pursuant to this Agreement or paid pursuant to this Agreement as in effect from
time to time on or after the Grant Date (a “Dividend Payment Date”), the Company
will pay You an amount of money (“Dividend Equivalents”) determined by
multiplying (a) the number of the Restricted Stock Units (if any) that were
neither forfeited nor paid on or before such dividend record date, times (b) the
dividend per share paid on such Dividend Payment Date. However, if the dividend
is paid in property other than cash, the amount of money to be paid to You in
respect of such dividend will be determined by multiplying (i) the number of the
Restricted Stock Units (if any) that were neither forfeited nor paid on or
before such dividend record date, times (ii) the fair market value on such
Dividend Payment Date of the property that was paid per share of Common Stock as
a dividend on such Dividend Payment Date. The fair market value of the property
that was paid will be determined by the Committee in its sole and absolute
discretion.


For the avoidance of doubt: Your entitlement to be paid Dividend Equivalents
pursuant to the first or second sentence of this Section is contingent on Your
not having a “Separation from Service” on or before the record date of such
Dividend Equivalents or the applicable vesting date of the Restricted Stock
Units to which the Dividend Equivalents relate.
3.    Forfeiture of Restricted Stock Units. Notwithstanding the vesting schedule
contained in the Restricted Stock Unit Summary of Grant, the vesting schedule
may change under one of the following conditions:


(a)Voluntary or Involuntary Termination. If You have a Separation from Service
for any reason other than (i) death, (ii) Disability, or (iii) Retirement (to
the extent set forth in (d) below), any Restricted Stock Units that have not
become non-forfeitable on or before the date on which You have a Separation from
Service will be forfeited as of that date, and all of Your rights and interest
in and to such forfeited Restricted Stock Units will thereupon terminate without
payment of consideration by the Company. No Grant or other amount payable to You
will be

4

--------------------------------------------------------------------------------



reduced by the amount of any Dividend Equivalents previously paid to You with
respect to the forfeited Restricted Stock Units.


(b)    Death or Retirement. If You have a Separation from Service on account of
Your death or Retirement, the number of Restricted Stock Units that will be
deemed to become non-forfeitable as of the date of such termination of
employment will be equal to a fraction equal to the total number of days worked
from the Grant Date to the date of such termination of employment (less any
portion of the Grant that had previously become non-forfeitable). The portion of
the Grant that remains forfeitable as of immediately following the effect of the
previous sentence will be forfeited as of such date.


(c)    Disability. If Your employment terminates as a result of Disability, the
Grant will continue to vest for so long as You continue to qualify as having
such Disability. That portion of the Grant which does not become exercisable
pursuant to the foregoing sentence will forfeited as of such change in status.


(d)    Change in Control. If You did not have a Separation from Service before
the date, if any, on which a “change in control event” occurs (within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) & (ii)), then, except
as otherwise provided in Your employment agreement with the Company, if
applicable, any Restricted Stock Units that did not become non-forfeitable
before a Change in Control will become non-forfeitable upon termination of
employment (i) by the Company without Cause, (ii) by You for Good Reason, (iii)
on account of death, (iv) on account of Disability, or (v) on account of Your
Retirement, in each case, if such termination occurs on or within 2 years
following a Change in Control.


(e)    Acceptance. By electronically accepting this Grant, You irrevocably
consent to any forfeiture of Restricted Stock Units required or authorized by
this Agreement.


4.    Issuance of Shares. If a Restricted Stock Unit becomes non-forfeitable
pursuant to the terms of this Agreement, a share of Common Stock will be
credited to a brokerage account established by the Company in Your name (or, in
the event of Your death, in the name of Your Beneficiary) in payment of such
Restricted Stock Unit on the date on which the Restricted Stock Unit becomes
non-forfeitable or as soon as practicable thereafter, but not later than 60 days
thereafter (which date during that 61 day period will be determined by the
Company). All shares of Common Stock issued under this Agreement will be duly
authorized, validly issued, fully paid and non-assessable.


5.    Code Section 409A. Notwithstanding the preceding provisions of this
Section or any other provision of this Agreement to the contrary, if You are a
specified employee (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of a Separation from Service, any payment to be made
pursuant to this Agreement that constitutes deferred compensation that is
subject to Section 409A of the Code and that is to be paid due to a Separation
from Service during the 6 month period following a Separation from Service (a
“Delayed Payment”) will not be paid during that 6 month period but will instead
be accumulated and paid on the first day of the seventh month following the date
of the Separation from Service (or, if earlier, within 14 days after the death
of You)(the “Delayed Payment Date”). For the avoidance of doubt, the preceding
sentence

5

--------------------------------------------------------------------------------



will apply to any payment (and only to any payment) pursuant to this Agreement
to which Code Section 409A(a)(2)(B)(i) (relating to specified employees)
applies, and will not apply to any payment that is not subject to Code Section
409A as a result of Treasury Regulation Section 1.409A-1(b)(4) (relating to
short-term deferrals) or otherwise. Also for the avoidance of doubt, any Delayed
Payment will accrue Dividend Equivalents until it is paid pursuant to the
preceding provisions of this Section, which Dividend Equivalents will be
accumulated and deemed reinvested in additional Restricted Stock Units at Fair
Market Value on the Dividend Payment Date of such Dividend Equivalents (which
additional Restricted Stock Units may also accrue Dividend Equivalents) and
which will be paid (in money) on the Delayed Payment Date based on the Fair
Market Value of such additional Restricted Stock Units on the Delayed Payment
Date. Your right to any series of payments of Restricted Stock Units or Dividend
Equivalents pursuant to this Agreement will be treated as a right to a series of
separate payments within the meaning of Treasury Regulation Section
1.409A-2(b)(2)(iii), including without limitation for purposes of the short-term
deferral rule set forth in Treasury Regulation Section 1.409A-1(b)(4).


6.    Your Commitments; Recoupment.


(a)    If You, at any time before the Grant terminates: (i) directly or
indirectly, whether as an owner, partner, shareholder, consultant, agent,
employee, investor or in any other capacity, accept employment by, render
services for or otherwise assist any other business which competes with the
business conducted by the Company or any of its Subsidiaries in which You worked
during Your last 2 years with the Company or any of its Subsidiaries; (ii)
directly or indirectly, hire or solicit or arrange for the hiring or
solicitation of any employee of the Company or any of its Subsidiaries, or
encourage any such employee to leave such employment; (iii) use, disclose,
misappropriate or transfer confidential or proprietary information concerning
the Company or any of its Subsidiaries (except as required by Your work
responsibilities with the Company or any of its Subsidiaries); or (iv) are
convicted of a crime against the Company or any of its Subsidiaries; or (v)
engage in any activity in violation of the policies of the Company or any of its
Subsidiaries, including without limitation the Company’s Code of Business Ethics
and Conduct, or, at any time, engage in conduct adverse to the best interests of
the Company or any of its Subsidiaries; then should any of the foregoing events
occur, the Grant will be canceled, unless the Committee, in its sole discretion,
elects not to cancel such Grant. The obligations in this Section are in addition
to any other agreements related to non-competition, non-solicitation and
preservation of Company confidential and proprietary information entered into
between You and the Company, and nothing herein is intended to waive, modify,
alter or amend the terms of any such other agreement.


(b)You agree that You will be subject to any compensation, clawback and
recoupment policies that may be applicable to You, as in effect from time to
time and as approved by the Board or the Committee, whether or not approved
before or after the Grant Date.


7.    Restrictions on Grant. In no event may (a) You sell, exchange, transfer,
assign, pledge, hypothecate, mortgage or dispose of the Grant or any interest
therein, nor (b) the Grant or any interest therein be subject to anticipation,
attachment, garnishment, levy, encumbrance or charge of any nature, voluntary or
involuntary, by operation of law or otherwise and any attempt to do so, whether
voluntary or involuntary, will be null and void and no other party will obtain
any

6

--------------------------------------------------------------------------------



rights to or interest in the Grant. You may designate a Beneficiary to receive
the Grant in the event of Your death in accordance with Section 2(c) of the
Plan. Any Beneficiary will receive the Grant subject to all of the terms,
conditions and restrictions set forth in this Agreement, including but not
limited to the forfeiture provisions set forth in this Agreement.


8.    Taxes and Withholding. The Committee may cause to be made, as a condition
precedent to any payment or transfer of stock hereunder, appropriate
arrangements for the withholding of any Federal, state or local taxes. If
applicable, the Company will have the right, in its discretion, to deduct from
any Dividend Equivalents payable pursuant to this Agreement, and from any shares
to be issued pursuant to this Agreement, cash and/or shares, valued at Fair
Market Value on the date of payment, in an amount necessary to satisfy all
Federal, state and local taxes required by law to be withheld with respect to
such Dividend Equivalents, cash and/or shares. You may be required to pay to the
Company, prior to delivery of certificates representing such shares and prior to
such shares being credited to a book entry account in Your name, the amount of
any such taxes. The Company will accept whole shares of Common Stock of
equivalent Fair Market Value in payment of the Company’s minimum statutory
withholding tax obligations if You elect to make payment in shares.


9.    Compliance with Law. The Company will make reasonable efforts to comply
with all applicable federal and state securities laws. However, no shares or
other securities will be issued pursuant to this Agreement if their issuance
would result in a violation of any such law. If at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of any shares subject to this Grant upon any securities exchange or under any
state or Federal law, or the consent or approval of any government regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of this Grant or the issue of shares hereunder, no rights under the
Grant may be exercised and shares of Common Stock may not be issued pursuant to
the Grant, in whole or in part, unless such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Committee and any delay will in no way
affect the dates of vesting or forfeiture of the Grant.


10.    Amendments; Integrated Agreement. This Agreement may only be amended in a
writing signed by You and an officer of the Company duly authorized to do so.
This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.


11.    Relation to Plan; Interpretation. The Grant is granted under the Plan,
and the Grant and this Agreement are each subject to the terms and conditions of
the Plan, which is incorporated in this Agreement by reference. In the event of
any inconsistent provisions between this Agreement and the Plan, the provisions
of the Plan control. References to Sections are to Sections of this Agreement
unless otherwise noted. The titles to Sections of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any Section.



7

--------------------------------------------------------------------------------



12.    Notices. Any notice hereunder by You will be given to the Senior Vice
President Human Resources and the Corporate Secretary in writing and such notice
and any payment by You will be deemed duly given or made only upon receipt by
the Corporate Secretary at Barnes Group Inc., 123 Main Street, Bristol,
Connecticut 06010, U.S.A., or at such other address as the Company may designate
by notice to You. Any notice to You will be in writing and will be deemed duly
given if delivered to You in person or mailed or otherwise delivered to You at
such address as You may have on file with the Company from time to time.


13.    Interpretation and Disputes. This Agreement will be interpreted and
construed, and all determinations will be made, by the Committee, and any such
interpretation, construction or determination will be final, binding and
conclusive on the Company and You. In the event there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern.


Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Administrator within 30 days of the date
of the Committee’s interpretation or construction. The mediation process shall
conclude upon the earlier of: (a) the resolution of the dispute; (b) a
determination by either the mediator or one or more of the parties that all
settlement possibilities have been exhausted and there is no possibility of
resolution; or (c) 30 days have passed since the filing of a request to mediate
with the AAA. A party who has previously submitted a dispute to mediation, and
which dispute has not been resolved, may submit such dispute to binding
arbitration pursuant to the rules of the AAA. Any arbitration proceeding for
such dispute must be initiated within 14 days from the date that the mediation
process has concluded. The prevailing party shall recover its costs and
reasonable attorney’s fees incurred in such arbitration proceeding. You and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder shall bar the party from any relief or other
proceeding and any such dispute shall be deemed to have been finally and
completely resolved. All mediation and arbitration proceedings shall be
conducted in Bristol, Connecticut or such other location as the Company may
determine and You agree that no objection shall be made to such jurisdiction or
venue, as a forum non conveniens or otherwise. The arbitrator’s authority shall
be limited to resolution of the legal disputes between the parties and the
arbitrator shall not have authority to modify or amend this Agreement or the
Committee’s interpretation or construction thereof, or abridge or enlarge rights
available under applicable law. Any court with jurisdiction over the parties may
enforce any award made hereunder.


14.    General.


(a)    Nothing in this Agreement confers upon You any right to continue in the
employ or other service of the Company or any Subsidiary, or limit in any manner
the right of the Company, its stockholders or any Subsidiary to terminate Your
employment or adjust Your compensation.


(b)    You have no rights as a stockholder with respect to any shares that may
be issued pursuant to this Agreement until the date of issuance to You of a
stock certificate for such shares or the date of a credit for such shares in a
brokerage account in Your name.

8

--------------------------------------------------------------------------------





(c)This Agreement is binding upon the successors and assigns of the Company and
upon Your Beneficiary, estate, legal representatives, legatees and heirs.


(d)This Agreement is governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of laws
thereof.


(e)If applicable, any shares that may be earned pursuant to this Agreement are
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code. Any provision of this Agreement that would
prevent any such shares from so qualifying will be administered, interpreted and
construed to carry out such intention, and any provision that cannot be so
administered, interpreted and construed will to that extent be disregarded.

9